IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

HARLEY WILLIAM LEAMON,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-0579

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 22, 2017.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Office of Candice K. Brower, Criminal Conflict & Civil Regional Counsel,
Michael J. Titus, Assistant Regional Conflict Counsel, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, OSTERHAUS, and KELSEY, JJ., CONCUR.